PETERS, J.,
concurring in the result. I respectfully concur in the majority opinion. Although I agree with the result reached therein, I write separately because I differ from the majority on three grounds. I am persuaded that: (1) this court lacks the factual predicate to consider whether to overturn the award of the arbitrator under the circumstances of this case; (2) neither our precedents, nor those of other courts, provide any support for the proposition that all arbitral awards that *457implicate matters of public policy warrant de novo judicial review; and (3) for purposes of judicial review, all arbitral awards interpreting issues of public policy should be reviewed under the same deferential standard, regardless of whether the public policy at issue emanates from rules enacted by the judiciary, or from rules enacted by the legislature.
I
It is common ground that rule 5.6 of the Rules of Professional Conduct permits the partners in a law firm to condition the availability of retirement benefits upon a departing partner’s agreement to a clause limiting that partner’s ability to practice in competition with his former firm.1 In this case, there can be no possible claim that the plaintiff, Samuel V. Schoonmaker III, failed to understand the retirement benefits contract to which he had agreed, because he himself was the author of the contract.
The public policy issue raised by rule 5.6 is that restraints on competition for providing legal services might impair the access of prospective clients to the attorneys of their choice. The risk of such impairment becomes attenuated, although it does not vanish, when a former partner chooses to retire from the practice of law after a lifetime of legal service with a particular firm.
The interpretative issue before us is the validity of a provision in the retirement benefits policy that allows the fact finder, in this case the arbitrator, to reform any clause in the benefits policy that might be inconsistent *458with the public policy of rule 5.6.2 The arbitrator concluded that the provision was valid and enforceable. The majority opinion agrees with this conclusion, although it reaches that result by reasoning to which I do not subscribe, and without the deference to the arbitrator’s factual findings and legal conclusions that I believe our precedents mandate.
II
The core of the public policy concern that rule 5.6 addresses is a potential impairment of client choice of legal services. In the present case, the arbitrator made no factual findings about any adverse effect upon the plaintiffs present or future clients that might have resulted from the plaintiffs observance of the noncom-petition clause. The record reveals no relevant offer of proof by the plaintiff on that particular point. Proof might well have been difficult because, by continuing his practice privately, in violation of the restrictive covenant, the plaintiff continued to serve his clients as rule 5.6 contemplates. There is, therefore, no factual basis for the majority’s lengthy inquiry into the public policy concern that rule 5.6 addresses. In the absence of some offer of proof by the plaintiff of an actual impact of the noncompetition clause on potential clients, the majority’s reconfiguration of our traditional scope of review lacks a solid foundation.
A
In considering the validity of noncompetition clauses in other contexts, this court repeatedly has observed that their validity is to be determined, not by the language in which they are couched, but by a factual inquiry into whether “they are reasonably limited and *459fairly protect the interests of both parties.” Robert S. Weiss & Associates, Inc. v. Wiederlight, 208 Conn. 525, 530, 546 A.2d 216 (1988). As a general matter, there is, therefore, no presumption that such clauses are invalid. There equally is no presumption of invalidity simply because the clause may have an adverse impact on third parties. See id., 533. In light of this court’s long-standing preference for the judicial enforcement of arbitral awards that arise out of unrestricted submissions on matters expressly consigned by the parties to arbitration; see, e.g., Watertown Police Union Local 541 v. Watertown, 210 Conn. 333, 338-39, 555 A.2d 406 (1989); there is no logical basis for the majority’s decision to undertake de novo review of matters not even remotely implicated by the arbitrator’s factual findings in this case.3
B
Moreover, the failure of the majority opinion to premise its result on the facts found by the arbitrator is inconsistent with previous decisions of this court, as well as numerous decisions from other jurisdictions. The proposition that the scope of judicial review of arbitral awards is constrained by the factual findings made by the arbitrator enjoys well-nigh universal support.
Until today, deference to arbitral findings of fact has been a hallmark of judicial review of arbitration decisions in this state. Two examples of that tradition of deference are illustrative.
O & G/O’Connell Joint Venture v. Chase Family Ltd. Partnership No. 3, 203 Conn. 133, 523 A.2d 1271 (1987), *460was a commercial arbitration case in which the losing party claimed that the arbitrator’s dereliction of duty had resulted in improper arbitral findings. We rejected that claim, observing, that, in numerous other Connecticut cases, “[t]his court has for many years wholeheartedly endorsed arbitration as an effective alternative method of settling disputes intended to avoid the formalities, delay, expense and vexation of ordinary litigation. . . . When arbitration is created by contract, we recognize that its autonomy can only be preserved by minimal judicial intervention.” (Citations omitted; internal quotation marks omitted.) Id., 145. Especially relevant to the present case is our observation that “[t]he party challenging the award bears the burden of producing evidence sufficient to invalidate or avoid it . . . .” (Emphasis added.) Id., 145-46.
Watertown Police Union Local 541 v. Watertown, supra, 210 Conn. 333, was a labor arbitration case in which the union claimed that the arbitral award upholding its member’s discharge violated applicable principles of public policy. Id., 337. We rejected that claim as well. Again, we stated that “[a]n award, therefore, will normally be vacated only if it fails to conform to the submission, and the party challenging it has the burden of producing evidence sufficient to show that it does not conform to the submission.” Id., 338-39. Although we recognized that public policy issues may require greater judicial scrutiny than other objections to an arbitral award, we limited such scrutiny to a determination of whether the “award clearly violates an established public policy mandate.” Id., 340.
Garrity v. McCaskey, 223 Conn. 1, 612 A.2d 742 (1992), is not to the contrary. That case involved an arbitral determination that the plaintiffs securities claims were not barred by otherwise applicable state and federal statutes of limitation. The defendant urged us to overturn the award because it demonstrated “man*461ifest disregard of the applicable law.” Id., 2. We declined to do so.
Our decision in Garrity reiterated our commitment to “undertake judicial review of arbitration awards in a manner designed to minimize interference with an efficient and economical system of alternative dispute resolution.” Id., 4-5; see also id., 10-11. We concluded, however, that, despite this rule of deference, “an award that manifests an egregious or patently irrational application of the law is an award that should be set aside pursuant to [General Statutes] § 52-418 (a) (4) because the arbitrator has ‘exceeded [his] powers or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.’ ” Id., 10. We emphasized, nonetheless, that the “manifest disregard of the law” ground for vacating an arbitration award “is narrow and should be reserved for circumstances of an arbitrator’s extraordinary lack of fidelity to established legal principles.” Id. We held that the party challenging the validity of the award had failed to meet his burden of demonstrating that the award reflected “an egregious or patently irrational rejection of clearly controlling legal principles.” Id., 11.
The United States Supreme Court has endorsed the proposition that judicial review of arbitral awards is bounded by the fact-finding of the arbitrator. United Paperworkers International Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 108 S. Ct. 364, 98 L. Ed. 2d 286 (1987), was a case in which an arbitrator overturned the discharge of an employee for possession of marijuana. In the course of upholding the arbitrator’s award, the court observed that “[c]ourts thus do not sit to hear claims of factual or legal error by an arbitrator as an appellate court does in reviewing decisions of lower courts. To resolve disputes about the application of a collective-bargaining agreement, an arbitrator must find facts and a court may not reject those findings simply because it *462disagrees with them. The same is true of the arbitrator’s interpretation of the contract. The arbitrator may not ignore the plain language of the contract; but the parties having authorized the arbitrator to give meaning to the language of the agreement, a court should not reject an award on the ground that the arbitrator misread the contract.” Id., 38; see also United States Postal Service v. National Assn. of Letter Carriers, AFL-CIO, 839 F.2d 146, 149 (3d Cir. 1988) (“[cjourts, therefore, are prohibited from second-guessing the arbitrator’s fact-finding”).
State courts around the country likewise have endorsed the view that the factual findings of arbitrators entrusted with consideration of an issue implicating public policy are not subject to de novo judicial review. See, e.g., International Assn. of Firefighters, Local 1619 v. Prince George’s County, 74 Md. App. 438, 449, 538 A.2d 329 (1988); Bureau of Special Investigations v. Coalition of Public Safety, 430 Mass. 601, 604, 722 N.E.2d 441 (2000); St. Paul v. AFSCME Council 14, Local 2508, 567 N.W.2d 524, 526-27 (Minn. App. 1997); Weiss v. Carpenter, Bennett & Morrissey, 143 N.J. 420, 428-30, 672 A.2d 1132 (1996); New York State Correctional Officers & Police Benevolent Assn., Inc. v. New York, 94 N.Y.2d 321, 326-27, 726 N.E.2d 462, 704 N.Y.S.2d 910 (1999); Pennsylvania State Police v. Pennsylvania State Troopers Assn., 698 A.2d 688, 689 (Pa. Commw. 1997), aff'd, 1999 Pa. Lexis 3531.
Ill
It may well be that the majority opinion should be read to accept the applicability of the principle of deference to arbitral awards in the ordinary judicial review case. This case, it argues, is different because, in the course of our discussion in Garrity v. McCaskey, supra, 223 Conn. 1, we recognized that, in addition to the statutory grounds for setting an arbitral award aside *463that are stated in § 51-418, there are two common-law grounds for reaching such a result. Id., 6. Claims of error based on either of these common-law grounds, according to the majority opinion, should be treated like claims of egregious arbitral misconduct, which do not depend upon facts found by the arbitrator. Under the circumstances of this case, I disagree.
I do not doubt that if an arbitral award rules on the constitutionality of a statute, such an award would be outside the scope of authority of the arbitrator. Caldor, Inc. v. Thornton, 191 Conn. 336, 344, 464 A.2d 785 (1983), aff'd, 472 U.S. 703, 105 S. Ct. 2914, 86 L. Ed. 2d 557 (1985). Of course, such an award requires independent full-fledged judicial review. The present case does not raise any constitutional issue.
The other common-law ground is that “the award violates clear public policy; Watertown Police Union Local 541 v. Watertown, [supra], 210 Conn. 339 . . . .” Garrity v. McCaskey, supra, 223 Conn. 6. It is this common-law ground that, according to the majority, warrants de novo review of the arbitral award in the present case.
The public policy ground for review of arbitral decisions arises out of the common-law principle that “a court may refuse to enforce contracts that violate law or public policy . . . [because] no court will lend its aid to one who founds a cause of action upon an immoral or illegal act . . . .” (Citations omitted.) United Paperworkers International Union, AFL-CIO v. Misco, Inc., supra, 484 U.S. 42. Yet, in that very case, the United States Supreme Court concluded that federal courts were empowered to overturn an arbitrator’s public policy decision only if the award violated a clearly defined, dominant and undisputed rule of law. Id., 43. It upheld an arbitral award overturning the discharge of an employee for possession of marijuana at the workplace. *464Id., 45. The court observed that “[c]ourts thus do not sit to hear claims of factual or legal error by an arbitrator as an appellate court does in reviewing decisions of lower courts. To resolve disputes about the application of a collective-bargaining agreement, an arbitrator must find facts and a court may not reject those findings simply because it disagrees with them. The same is true of the arbitrator’s interpretation of the contract. The arbitrator may not ignore the plain language of the contract; but the parties having authorized the arbitrator to give meaning to the language of the agreement, a court should not reject an award on the ground that the arbitrator misread the contract.” Id., 38.
Although the issue of the scope of judicial review for arbitral awards that are challenged on public policy grounds is a new question for this court, state courts around the country have agreed that the awards of arbitrators entrusted with consideration of an issue implicating public policy are not subject to de novo judicial review. Each of the state cases cited previously involved claims of improper arbitral resolution of public policy issues. See International Assn. of Firefighters, Local 1619 v. Prince George’s County, supra, 74 Md. App. 449; Bureau of Special Investigations v. Coalition of Public Safety, supra, 430 Mass. 604; St. Paul v. AFS-CME Council 14, Local 2508, supra, 567 N.W.2d 526-27; Weiss v. Carpenter, Bennett & Morrissey, supra, 143 N.J. 428-30; New York State Correctional Officers & Police Benevolent Assn., Inc. v. New York, supra, 94 N.Y.2d 326-27; Pennsylvania State Police v. Pennsylvania State Troopers Assn., supra, 698 A.2d 689.
I would agree with the majority, nonetheless, if the submission to the arbitrator did not include the public policy issue raised on judicial review of the arbitral award. When, however, the arbitrator was entrusted with resolution of the public policy at issue, the rule should be deference to the arbitral award. Under such *465circumstances, as in the present case, I am persuaded that judicial review cannot reconsider the basis on which the arbitrator rendered his award. A contrary result flies in the face of our long histoiy of respect for the institution of peaceful resolution of disputes through arbitration.
IV
Perhaps the majority opinion should be read even more narrowly, to authorize de novo judicial review of arbitral awards implicating issues of public policy only when the public policy is one adopted by the judiciary. Under such circumstances, according to the majority, traditional deference toward arbitral awards must give way to the “greater expertise and knowledge” of the judiciary; page 430 of the majority opinion; to identify and apply the public policies inherent in judicially adopted rules of professional ethics. I disagree.
Because, in this day and age, the primary source of public policy is the legislature, I have difficulty in finding a basis for the distinction that the majority adopts. Even a cursory look through the General Statutes reveals numerous occasions on which the General Assembly has addressed ethical issues arising out of the conduct of professional personnel. Many statutes deal with avoidance of conflicts of interest. See, e.g., General Statutes §§ 1-86, 4b-102, 5-266a, 7-147b and 8-119zz. Others statutes require those who have a professional license to comply with the ethical standards of their professions. See, e.g., General Statutes §§ 20-74g, 20-103a and 20-196. The Connecticut Unfair Trade Practices Act; General Statutes §§ 42-110a through 42-1 lOq; requires merchants to operate their businesses in an ethical manner. Closer to home, the judicial review council was created by the legislature to oversee the ethical conduct of the judiciary. See General Statutes §§ 51-51g through 51-51u. These statutes are indicative *466of the legislature’s important role in supervising ethical professional conduct.
Of equal significance, the majority’s distinction proves too much. The judiciary is entrusted, not only with oversight over members of the legal profession, but with preservation and adaptation of the common law, including general principles of equity. When the legislature has not spoken, we continue to be entrusted with deciding many significant cases in contexts that implicate ethical behavior. See, e.g., Ostrowski v. Avery, 243 Conn. 355, 364-67, 703 A.2d 117 (1997) (fairness of use of corporate opportunity); Stamford Hospital v. Vega, 236 Conn. 646, 660, 674 A.2d 821 (1996) (ethical duty of hospital for patient who refuses consent to treatment); Krawczyk v. Stingle, 208 Conn. 239, 244-46, 543 A.2d 733 (1988) (duty of professional to third parties); State ex rel. Beardsley v. London & Lancashire Indemnity Co., 124 Conn. 416, 427-28, 200 A. 567 (1938) (equitable fairness of doctrine charging third person’s estate with debts of donee). If an arbitrator were to consider the applicability of such common-law precedents in making his award, would de novo review be appropriate because development of the common law rests exclusively in the “greater expertise and knowledge” of the judiciary? In light of our traditional deference to arbitral decision making, I am persuaded, therefore, that the distinction adopted by the majority is untenable. It cannot be justified either by precedent or by logic.
The circumstances of the present case underscore the point. At bottom, the dispute between the parties is nothing more than a dispute about money. To the parties, all of whom are attorneys, the issue is whether they are bound by the express terms of a retirement policy to which they wholeheartedly subscribed at an earlier time. Traditionally, contract disputes about money have been grist for the arbitral mill. In my view, *467resolution of such disputes should continue to be governed by judicial deference to arbitral decision making.
I respectfully concur in the result reached by the majority opinion.

 Rule 5.6 of the Rules of Professional Conduct provides: “A lawyer shall not participate in offering or making:
“(1) A partnership or employment agreement that restricts the right of a lawyer to practice after termination of the relationship, except an agreement concerning benefits upon retirement; or
“(2) An agreement in which a restriction of the lawyer’s right to practice is part of the settlement of a controversy between private parties.”


 The savings clause provides in relevant part: “Any arbitrator called upon to determine the validity and effect of this Section 10 shall construe this Employment Agreement ... so as to preserve the validity of the non-competition condition in Section 10(a) . . . .”


 I recognize that, on appeal, the parties have not addressed this factual lacuna in the arbitrator’s findings. Nonetheless, it seems to me that the party who seeks to overturn an arbitral award cannot become the beneficiary of an absence of findings, if it was that party’s burden to come forward with some evidence, before the arbitrator, to establish the underpinnings of his case.